United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1570
Issued: March 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 3, 2009 appellant filed a timely appeal from the May 5, 2009 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant has more than an eight percent impairment of her left
upper extremity.
FACTUAL HISTORY
On April 13, 1996 appellant, then a 37-year-old distribution clerk, filed a claim for
compensation alleging that she sustained a bilateral hand and wrist injury as a result of casing
mail, throwing bundles, lifting heavy bags and throwing mail in sacks in the performance of
duty. The Office accepted her claim for bilateral forearm muscle strain and bilateral
de Quervain’s disease with releases.

On December 18, 2007 the Office issued a schedule award for an eight percent
permanent impairment of the left upper extremity due to residuals of the accepted de Quervain’s
disease. On June 24, 2008 an Office hearing representative remanded the case for further
development because neither the evaluating physician nor the reviewing Office medical adviser
had a statement of accepted facts properly reflecting the approved surgeries.1
The Office prepared a new statement of accepted facts finding that appellant’s claim was
now approved for the additional condition of bilateral carpal tunnel syndrome with releases. It
referred appellant, together with the statement of accepted facts and the medical record, to
Dr. Robert B. Wyrsch, an orthopedic surgeon, for an impairment evaluation.
On August 28, 2008 Dr. Wyrsch related appellant’s history of injury, current complaints
and his findings on physical examination. He concluded that appellant’s examination did not fit
that of carpal tunnel syndrome. Dr. Wyrsch added that grip strength testing did not bear out her
complaints of hand weakness, so that would not be included in any rating.
Instead, Dr. Wyrsch found that appellant had classic symptoms of de Quervain’s
tenosynovitis and showed physical findings consistent therewith. He discussed treatment options
and appellant stated that she wanted to proceed with surgery:
“I have suggested considering first dorsal compartment release on the right wrist
to see if this will help alleviate any of her chronic symptoms. [Appellant]
understands that due to the chronic nature of the condition she may not get any
significant improvement of her symptoms. We will attempt to schedule this as an
outpatient. We will begin with the right wrist. We will hold off on performing a
final rating at this time, since I do not believe that she has reached maximum
medical improvement with regards to her wrist tend[i]nitis.”
In a decision dated September 14, 2008, the Office denied an additional schedule award.
As there were no findings to support an impairment due to carpal tunnel syndrome, and as
appellant was not at maximum medical improvement from her de Quervain’s tenosynovitis, the
Office found no basis for an additional schedule award.
On March 2, 2009 appellant’s representative advised the Office that appellant desired to
have the surgery recommended by Dr. Wyrsch and that she was willing to have Dr. Wyrsch
perform the surgery. The representative requested authorization.
On March 18, 2009 the Office denied authorization for Dr. Wyrsch to assume appellant’s
care or perform surgery, but the Office instructed appellant how to request both a change of
physician and authorization for surgery.
1

Appellant submitted an October 3, 2006 impairment evaluation finding a 19 percent impairment of each upper
extremity due to a 40 percent sensory deficit in both the median and ulnar nerves. An Office medical adviser
reported that the physician gave no examination findings to support any impairment in the ulnar nerve at the wrist:
Finkelstein test for de Quervain’s tenosynovitis was negative, as was the Phalen’s test for carpal tunnel syndrome.
The Tinel’s test was the left median nerve was also negative but caused “some pain” on the right. The medical
adviser concluded that the Office could not accept the extreme weight the evaluating physician gave to appellant’s
complaint of pain and recommended referral to a physician skilled in the protocols of rating impairment.

2

In a decision dated May 5, 2009, an Office hearing representative affirmed the denial of
an additional schedule award. She found that the evidence was insufficient to establish that
appellant had reached maximum medical improvement. The hearing representative explained
that a determination of maximum medical improvement could not be made until after the
requested surgeries, if authorized, or until appellant indicated she would not undergo surgery.
She added that appellant could thereafter file a claim for an additional schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
The A.M.A., Guides explains that impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized:
“It is understood that an individual’s condition is dynamic. Maximal medical
improvement refers to a date from which further recovery or deterioration is not
anticipated, although over time there may be some expected change. Once an
impairment has reached [maximum medical improvement], a permanent
impairment rating may be performed.”4
ANALYSIS
The Office accepted appellant’s claim for the conditions of bilateral forearm muscle
strain, bilateral de Quervain’s disease with releases, and bilateral carpal tunnel syndrome with
releases. The question is whether any of these injuries have caused more than an eight percent
impairment of appellant’s left upper extremity, for which she received a schedule award.
Dr. Wyrsch, the orthopedic surgeon and second opinion physician, examined appellant on
August 28, 2008 and found that her examination did not fit that of carpal tunnel syndrome, but
the lack of positive clinical findings, by itself, does not mean appellant has no residual carpal
tunnel syndrome. The A.M.A., Guides explains that an impairment rating of up to five percent
for residual carpal tunnel syndrome may be justified where there is normal sensibility and
opposition strength on examination.5 The critical element is the presence of an abnormal sensory
or motor latency or abnormal electromyogram (EMG) testing of the thenar muscles. Dr. Wyrsch
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 19 (5th ed. 2001); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable until
maximum improvement -- meaning that the physical condition of the injured member of the body has stabilized and
will not improve further -- has been reached).
5

A.M.A., Guides 495 (scenario 2).

3

obtained no EMG or nerve conduction studies, so his evaluation of appellant is not sufficient to
rule out residual carpal tunnel impairment under the A.M.A., Guides.
Dr. Wyrsch did find that appellant presented with classic symptoms of de Quervain’s
tenosynovitis, and his findings on examination were consistent with residuals of the disease, but
it was his opinion that she was not at maximum medical improvement from this condition
because he believed further surgery could alleviate her chronic symptoms. Given appellant’s
desire to proceed with surgery, the Office properly found that no additional schedule award
could be granted for de Quervain’s tenosynovitis in the meantime. Her condition cannot be
considered permanent and stationary until after an optimal recovery time following the
recommended surgery.
The Board will affirm the Office’s May 5, 2009 decision on the issue of maximum
medical improvement from the accepted de Quervain’s disease and will set aside the decision on
the issue of ratable impairment for residual carpal tunnel syndrome. After an optimal recovery
time following the surgery recommended by the Office second opinion physician, the Office
shall refer appellant for a proper evaluation of impairment under the A.M.A., Guides, including
electrodiagnostic testing for residual carpal tunnel syndrome. After such further development as
may become necessary, the Office shall issue an appropriate final decision on appellant’s
entitlement to an additional schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant has
more than an eight percent impairment of her left upper extremity. Further development is
warranted following the recommended surgery.

4

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2009 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded for
further action consistent with this opinion.
Issued: March 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

